DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 8/23/2022.

Response to Arguments
Applicant’s arguments filed on 8/23/2022, with respect to claims 2-3, 5-13 and 15-24 have been fully considered and are persuasive.  The rejections of claims 2-3, 5-13 and 15-24 are hereby withdrawn. 

EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Donald W. Muirhead (Reg. 33,978) on 8/26/2022.
In the claims:
In claim 19, line 1, “A method” is hereby inserted at the beginning of the line

Allowable Subject Matter
5.	Claims 2-3, 5-13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior arts of record fail to teach, disclose or fairly suggest a latching mechanism, in combination of all the elements as recited in claim 5, which further comprises a pivot point is provided between the protruding portion of the trip-latch and the non-protruding portion of the trip-latch.

Regarding claim 8, the prior arts of record fail to teach, discloser or fairly suggest a latching mechanism, in combination of all the elements as recited in claim 8, wherein the release shaft includes a notch that engages a chassis latch pin to maintain the latching mechanism in a locked position.

Regarding claim 16, the prior arts of record fail to teach, disclose or fairly suggest a method of operating a latching mechanism, in combination of all the elements as recited in claim 16, wherein a rigid slide coupled to the body translates rotational motion of the body to rotational motion of a grabber having a slot that captures a portion of the field replaceable unit.

Regarding claim 19, the prior arts of record fail to teach, disclose or fairly suggest a method of operating a latching mechanism, in combination of all the elements as recited in claim 19, wherein a pivot point is provided between the protruding portion of the trip-latch and the non-protruding portion of the trip-latch.

					Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841